Title: To Benjamin Franklin from the Comtesse de Golowkin: Five Letters, [1780]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


Among Franklin’s papers at the American Philosophical Society are twenty-four letters, all undated as to year and only two with a month and a day, from Wilhelmina von Mosheim, the comtesse de Golowkin. Reputedly a woman of great beauty and wit, she seems to have met Franklin at the home of Madame Helvétius. As far as we can determine, the comtesse is first prompted to write Franklin out of concern for her ami, the chevalier de Chastellux, who accompanied the comte de Rochambeau to America. We assign the following group of five letters to the latter part of 1780, when the first reports of Rochambeau’s July arrival at Newport reached Europe. We discuss three others— brief, undated notes which probably belong to the same period—in annotation.
 
I.
[1780]
J’esperois passer quelques moments avec vous aujourdhui, Monsieur, chez notre aimable Amie, mais ma santé ne me le permets pas. Je scais que vous avés l’ame sensible, mon bon Papa, et je m’adresse avec confiance à vous pour vous prier de rassurer s’il est possible une Amie qui tremble pour les jours de son Ami; je suis intimement lièe avec le Chevalier de Chastellux, et j’ai vû dans le courier de l’Europe, qu’il avoit ètè tuè à une affaire que Mr. de Rochambeau à eue— rassurès moi s’il est possible, votre coeur vous diras tout ce que le mien doit èprouver— Bon soir, mon bon et cher Papa, je vous embrasse avec les sentiments les plus tendres, et les plus vrais.
La Comtesse Golofkin
 
II.
[1780]
C’est avec des larmes de reconnoissance que je vous embrasse, et vous remercie, mon cher et bon Papa; vous m’avès rendû la vie—hèlas! pourvû que ce soit pour long-tems. J’aurois voulû vous aller voir aujourdhui, mes forces ne me le permettent pas— c’est le premier usage que j’en ferai. Conservès moi toujour un peu d’affection je ferai mon possible pour la meriter de plus en plus; et croÿès bien aux sentiments tendres et sincères que je vous ai vouès pour la vie.
Ce. DE GOLOFKIN
 
III.
[1780]
Je vous prie, mon cher Papa, de me dire si vous n’avès rien apris de plus touchant l’arriveè de mon Amis, je suis toujour dans les mêmes inquietudes, et incertitudes; si vous aprenès quelque chose, pansès à votre Enfant qui vous embrasse tendrement, et vous aime de même.
 
Addressed: A Monsieur / Monsieur Francklin / a Passy
  
IV.
[1780]
J’avois le projet, mon cher Papa, de venir vous embrasser, et de vous souhaiter un petit bonjour, mais du monde que j’attends chez moi m’en empêche, et j’en ai bien du regrêt; je voulois vous demander aussi, quand vous viendrès prendre le thè chez moi, fixès un jour pour cela; aimès vous mieux que ce soit le matin, ou le soir? Moi j’aime tous les moments ou je vous vois parceque je vous aime bien, et de tout mon coeur.
Quand faudras t’il vous apporter ma lettre? Cette lettre qui contient des choses qui nous sonts personnelles et fort interressantes pour mon Ami, me tient fort à coeur; pardon mon bon et cher Papa, de toutes mes indiscrétions—mais vous êtes bon, sensible, et obligeant—voilà mon excuse.
 
Addressed: A Monsieur / Monsieur Francklin / à Passy
 
V.
rue Roÿalle, butte st. Roch, maison de Mr. Sorin. [1780]
Il y auras demain huit jours, mon cher Papa, que j’ai quittè Passy, et depuis ce moment, je n’ai cessé de penser à vous, avec tendresse et regrets; vous ne trouverès pas mauvais j’espere, si je cherche à me dèdommager de mon èloignement, en vous demandant de vos nouvelles. Je me flatte que cette vilaine goutte vous laisse en repos. Elle doit être contente, vous lui faites assès de sacrifices. Pour moi j’ai attrapè dans ma chambre au coin de mon feu un gros rhume après lequel j’ai couru inutilement à la Campagne; je tâcherai de m’en dèbarasser au plutôt, pour vous aller voir, si je trouvois des occasions j’irais plus souvant; en attendant ne m’oubliès pas, mon cher Papa, et si vous venès à Paris, souvenès vous de ce que vous m’avès promis. Je ne vous donne pas de nouvelles, vous les avès de la première main d’ailleurs je crois qu’il n’y en à pas. J’ai vû il y a quelques jours, un homme qui arrivoit de Bassora; Parent de J.J. Rousseau, fort instruit, parlant bien toutes les langues, il n’a que 41 ans, et c’est ètonnant combien il à voÿagè. J’ai pensè en le voÿant à l’habillement chinois; je lui ai comptè quatre juppons; un rose, un brun, un jaune, et un couleur de feu, et surement il y en avoit encore d’autres dessous; son bonnet n’est pas moins extraordinaire; et la moustache qu’il ne faut pas oublier.
Bonsoir, mon cher et bon Papa, voici l’heure ou je vous chantois Dieu d’amour. J’aimerai encore davantage ce joli air, s’il peut me rappeller dans votre souvenir; aimès moi toujour un peu, je vous aime tendrement, et vous embrasse de même.
Milles choses je vous prie à Monsieur votre petit fils—
 
Addressed: à Monsieur / Monsieur Le Docteur Francklin / à Passy
